Case 3:17-cv-05769-RJB Document 240-3 Filed 01/15/20 Page 1 of 2




          EXHIBIT C
1/13/2020                 Case 3:17-cv-05769-RJB Immigration
                                                  Document       240-3 Enforcement
                                                             and Customs Filed 01/15/20
                                                                                   Detention Page 2 of 2



                                 Immigration and Customs Enforcement Detention
                                           ICE Data Snapshots, up to April 2019 — see About the Data



                                                       ICE Data snapshot as of          February 2018

   State                                                  Facility                                              Citizenship
              click on column headings to sort                              State=Washington                     State=Washington, Facility=TACOMA ICE
                                                                     click on column headings to sort                   PROCESSING CENTER (WA)
                                                                                                                       click on column headings to sort
                  State                  Total                               Facility                   Total                 Citizenship         Total
   All                                     40,442         All                                           1,423   All                               1,400
   Texas                                   11,417         TACOMA ICE PROCESSING CENTER (WA) 1,400               MEXICO                             708
   California                                4,856        SEATTLE FIELD OFFICE HOLD ROOM                        INDIA                              129
                                                                                                          13
                                                          (WA)
   Georgia                                   3,301                                                              GUATEMALA                           83
                                                          COWLITZ CO. JUV. DET. (WA)                       5
   Arizona                                   2,884                                                              EL SALVADOR                         63
                                                          YAKIMA COUNTY (WA)                               2
   New Jersey                                2,094                                                              HONDURAS                            54
                                                          FRIENDS OF YOUTH LTFC (WA)                       2
   Florida                                   2,086                                                              CHINA, PEOPLES REPUBLIC OF          43
                                                          BELLINGHAM BPS ERO HOLDROOM (WA)                 1
   Louisiana                                 2,007                                                              NEPAL                               25
   New Mexico                                1,424                                                              CAMEROON                            17
   Washington                                1,423                                                              RUSSIA                              16
   Pennsylvania                              1,093                                                              UKRAINE                             15
   Colorado                                      786                                                            SOMALIA                             14
   Virginia                                      728                                                            PHILIPPINES                         10
   New York                                      721                                                            PERU                                  8
   Massachusetts                                 644                                                            IRAQ                                  7
   Illinois                                      622                                                            COLOMBIA                              7
   Ohio                                          580                                                            KYRGYZSTAN                            7
   Michigan                                      459                                                            CUBA                                  7
   Minnesota                                     434                                                            PAKISTAN                              7
   Nevada                                        402                                                            ETHIOPIA                              7
   Wisconsin                                     370                                                            VIETNAM                               7
   Maryland                                      341                                                            CANADA                                7
   Alabama                                       324                                                            ERITREA                               6
   Oklahoma                                      309                                                            SUDAN                                 6
   Iowa                                          169                                                            VENEZUELA                             5
   Kentucky                                      161                                                            GHANA                                 5
   Nebraska                                      160                                                            KENYA                                 5
   Missouri                                      147                                                            NIGERIA                               5
   New Hampshire                                 119                                                            AFGHANISTAN                           5
   Kansas                                         73                                                            BRAZIL                                5
   Indiana                                        63                                                            LAOS                                  5
   Utah                                           51                                                            CAMBODIA                              5
   Oregon                                         29                                                            IRAN                                  4
   Hawaii                                         29                                                            ROMANIA                               4
   West Virginia                                  22                                                            HAITI                                 4
   Idaho                                          21                                                            SRI LANKA                             4
   North Dakota                                   21                                                            MICRONESIA, FEDERATED STATES OF       4
   Guam                                           20                                                            NICARAGUA                             4




                                                                Copyright 2019, TRAC Reports, Inc.




https://trac.syr.edu/phptools/immigration/detention/                                                                                                      1/1
